             Case 2:19-cr-00043-MCE Document 135 Filed 03/26/21 Page 1 of 3


 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 PAUL HEMESATH
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                IN THE UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 2:19-CR-00043-MCE
12                                Plaintiff,            STIPULATION REGARDING EXCLUDABLE
                                                        TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                         v.                           ORDER
14   DAVID LEE WHITE,                                   DATE: March 25, 2021
                                                        TIME: 9:00 a.m.
15                               Defendant.             COURT: Hon. Morrison C. England, Jr.
16

17

18                                              STIPULATION

19          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

20 through his counsel of record, hereby stipulate as follows:
21          1.     By previous order, this matter was set for status on March 25, 2021.

22          2.     By this stipulation, defendant now moves to continue the status conference until May 27,

23 2021, and to exclude time between March 25, 2021, and May 27, 2021, under Local Code T4.

24          3.     The parties agree and stipulate, and request that the Court find the following:

25                 a)      The case allegations conspiracy to distribute drugs on the Dark Web. The

26          evidence is complex and involved the use of multiple websites and links. The government has

27          provided voluminous discovery to defense counsel. Defense counsel is still in the continuing

28          process of reviewing this discovery and conducting its own investigation regarding potential


      STIPULATION REGARDING EXCLUDABLE TIME             1
30    PERIODS UNDER SPEEDY TRIAL ACT
            Case 2:19-cr-00043-MCE Document 135 Filed 03/26/21 Page 2 of 3


 1         defenses in the case. Further, the defense is conducting researching regarding the Dark Web and

 2         various Tor websites.

 3                b)      The government has represented that the discovery associated with this case

 4         includes investigative reports and electronic evidence. This discovery has been either produced

 5         directly to counsel and/or made available for inspection and copying.

 6                c)      In light of the global pandemic defense counsel’s ability to investigate this case is

 7         extremely limited. Witness interviews and other investigation cannot take place. The Eastern

 8         District of California has issued numerous emergency orders, consistent with similar orders

 9         issued by other district and appellate courts, addressing this situation.

10                d)      Counsel for defendant desires additional time to research, review the discovery

11         and investigate potential defenses in this matter. This investigation is necessary to ensure that

12         potential defenses are explored and discussed with defendant in this case. These defense tasks

13         have been complicated and delayed as a result of COVID-19.

14                e)      Counsel for defendant believes that failure to grant the above-requested

15         continuance would deny him/her the reasonable time necessary for effective preparation, taking

16         into account the exercise of due diligence.

17                f)      The government does not object to the continuance.

18                g)      Based on the above-stated findings, the ends of justice served by continuing the

19         case as requested outweigh the interest of the public and the defendant in a trial within the

20         original date prescribed by the Speedy Trial Act.

21                h)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

22         et seq., within which trial must commence, the time period of March 25, 2021, to May 27, 2021,

23         inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4]

24         because it results from a continuance granted by the Court at defendant’s request on the basis of

25         the Court’s finding that the ends of justice served by taking such action outweigh the best interest

26         of the public and the defendant in a speedy trial.

27 / / /

28 / / /

      STIPULATION REGARDING EXCLUDABLE TIME              2
30    PERIODS UNDER SPEEDY TRIAL ACT
             Case 2:19-cr-00043-MCE Document 135 Filed 03/26/21 Page 3 of 3


 1          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

 2 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 3 must commence.

 4          IT IS SO STIPULATED.

 5

 6
     Dated: March 23, 2021                                   MCGREGOR W. SCOTT
 7                                                           United States Attorney
 8
                                                             /s/ PAUL HEMESATH
 9                                                           PAUL HEMESATH
                                                             Assistant United States Attorney
10

11

12   Dated: March 23, 2021                                   /s/ KRESTA DALY
                                                             KRESTA DALY
13
                                                             Counsel for Defendant
14                                                           DAVID LEE WHITE

15

16

17                                                   ORDER

18          IT IS SO ORDERED.

19 Dated: March 25, 2021

20
21

22

23

24

25

26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME              3
30    PERIODS UNDER SPEEDY TRIAL ACT
